DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Non-Final Rejection in response to amendment filed on 06 December 2021.  The present application claims 24-27, 37-51, 54, 55, 57,59 & 62, submitted on 06 December 2021 are in pending. Applicants’ cancelation of claim(s) 1-23, 36, 52, 53, 56, 58, 60, 61 & 63-65, indicated on 06 December 2021 has been acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 62 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melandri U.S. Patent No. 10,843,414)
Regarding claim 62, Melandri discloses (see Figures 1-2) a film processing module (10) comprising a carriage assembly (14a; 14b) configured to move along a supporting rail (13a; 13b); a linear actuator (40) engaged with the carriage assembly (14a; 14b); an upper multi-functional assembly (41) engaged with the linear actuator (40) to perform a function on a film (2) adjacent to the supporting rail (13a; 13b); a battery (42), wherein one or more of the carriage assembly (14a; 14b), the linear actuator (40), and the upper multi-functional assembly (41) are electrically powered by the battery (42; see Column 4, line 44-64); and a module sensor (53) to detect a demarcation of the film (see Column 3, line 56-58 and Column 5, line 24-31) .

Allowable Subject Matter
Claims 24-27, 37-51, 54, 55, 57 & 59 are allowed. Independent Claim 37 as currently amended includes a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.

Reasons for Allowance
The amended Claims 37 includes, amongst other limitations, an apparatus and method for producing a film product comprising a processor for dynamically controlling the movement of a plurality of film processing modules relative to a moving web of film and controlling an air controller to draw a vacuum to retain the film within the film processing modules. The film processing modules comprise a carriage assembly movable along a supporting rail, a linear actuator, a base connected to the linear 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731